DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Newman (U.S. Patent Application Publication No. US 2013/0094694 A1) (hereafter referred to as “Newman”).  
With regard to claim 1, Newman describes receiving, by a computing system, a stream of images, wherein the stream of images comprises background objects and foreground objects (see Figure 2, element 201, and refer for example to paragraph [0019], lines 1-3); separating, by the computing system, the stream of images into a first image set and a second image set, wherein images of the second image set were received later in time than images of the first image set (see Figure 2, element 202 and refer for example to paragraph [0020], lines 1-6); applying, by the computing system, a grid to each image in the second image set, wherein the grid contains a plurality of grid cells (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the various frames for properly aligning the images); determining, by the computing system, a movement of pixel content within each of the plurality of grid cells for each image of the second image set (see Figure 7, element 704 and refer for example to paragraph [0050]); extrapolating, by the computing system, the movement of pixel content to a time of the first image set to obtain a time-adjusted second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]); determining, by the computing system, a movement of pixel content within each of the plurality of grid cells for each image of the second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]); and subtracting, by the computing system, the time-adjusted second image set from the first image set to obtain a clutter-suppressed image set, wherein the clutter-suppressed image set comprises the foreground objects of the stream of images (see Figure 7, elements 706 and 708 and refer for example to paragraphs [0051] and [0052]).
As to claim 5, Newman describes further comprising applying, by the computing system, the grid to each image in the first image set (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the various frames for properly aligning the images); and determining, by the computing system, a movement of pixel content associated with the first image set within each of the plurality of grid cells (see Figure 7, element 704 and refer for example to paragraph [0050]).
In regard to claim 6, Newman describes wherein extrapolating, by the computing system, the movement of pixel content associated with the second image set to the time of the first image set comprises calculating linear offsets between the movement of pixel content associated with the first image set and the movement of pixel content associated with the second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]).
With regard to claim 7, Newman describes further comprising integrating, by the computing system, the movement of pixel content within each of the plurality of grid cells for each image of the second image set into a composite movement of pixel content for the second image set, wherein extrapolating, by the computing system, the movement of pixel content to the time of the first image set to obtain the time-adjusted second image set comprises extrapolating the composite movement of pixel content for the second image set to the time of the first image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]).
As to claim 8, Newman describes a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor (see Figure 1, element 102, and Figure 2, and refer for example to paragraphs [0047] and [0053]), cause a computing system to perform a set of acts comprising receiving a stream of images, wherein the stream of images comprises background objects and foreground objects (see Figure 2, element 201, and refer for example to paragraph [0019], lines 1-3); separating the stream of images into a first image set and a second image set, wherein images of the second image set were received later in time than images of the first image set (see Figure 2, element 202 and refer for example to paragraph [0020], lines 1-6); applying a grid to each image in the second image set, wherein the grid contains a plurality of grid cells (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the  various frames for properly aligning the images); determining a movement of pixel content within each of the plurality of grid cells for each image of the second image set (see Figure 7, element 704 and refer for example to paragraph [0050]); extrapolating the movement of pixel content to a time of the first image set to obtain a time-adjusted second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]); and subtracting the time-adjusted second image set from the first image set to obtain a clutter-suppressed image set, wherein the clutter-suppressed image set comprises the foreground objects of the stream of images (see Figure 7, elements 706 and 708 and refer for example to paragraphs [0051] and [0052]).
In regard to claim 12, Newman describes further comprising applying, by the computing system, the grid to each image in the first image set (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the various frames for properly aligning the images); and determining, by the computing system, a movement of pixel content associated with the first image set within each of the plurality of grid cells (see Figure 7, element 704 and refer for example to paragraph [0050]).
With regard to claim 13, Newman describes wherein extrapolating, by the computing system, the movement of pixel content associated with the second image set to the time of the first image set comprises calculating linear offsets between the movement of pixel content associated with the first image set and the movement of pixel content associated with the second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]).
As to claim 14, Newman describes further comprising integrating, by the computing system, the movement of pixel content within each of the plurality of grid cells for each image of the second image set into a composite movement of pixel content for the second image set, wherein extrapolating the movement of pixel content to the time of the first image set to obtain the time-adjusted second image set comprises extrapolating the composite movement of pixel content for the second image set to the time of the first image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]).
In regard to claim 15, Newman describes one or more processors and non-transitory computer-readable media having stored thereon program instructions that, upon execution by the one or more processors (see Figure 1, element 102, and Figure 2, and refer for example to paragraphs [0047] and [0053]), cause the computing system to perform a set of acts comprising receiving a stream of images, wherein the stream of images comprises background objects and foreground objects (see Figure 2, element 201, and refer for example to paragraph [0019], lines 1-3); separating the stream of images into a first image set and a second image set, wherein images of the second image set were received later in time than images of the first image set (see Figure 2, element 202 and refer for example to paragraph [0020], lines 1-6); applying a grid to each image in the second image set, wherein the grid contains a plurality of grid cells (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the  various frames for properly aligning the images); determining a movement of pixel content within each of the plurality of grid cells for each image of the second image set (see Figure 7, element 704 and refer for example to paragraph [0050]); extrapolating the movement of pixel content to a time of the first image set to obtain a time-adjusted second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]); and subtracting the time-adjusted second image set from the first image set to obtain a clutter-suppressed image set, wherein the clutter-suppressed image set comprises the foreground objects of the stream of images (see Figure 7, elements 706 and 708 and refer to paragraphs [0051] and [0052]).
With regard to claim 19, Newman describes further comprising applying, by the computing system, the grid to each image in the first image set (see Figures 4, 5 and 6, and see Figure 7, element 702 and refer for example to paragraphs [0049] and [0050], Newman describes a warping and registration of the various frames for properly aligning the images); and determining, by the computing system, a movement of pixel content associated with the first image set within each of the plurality of grid cells (see Figure 7, element 704 and refer for example to paragraph [0050]).
As to claim 20, Newman describes wherein extrapolating, by the computing system, the movement of pixel content associated with the second image set to the time of the first image set comprises calculating linear offsets between the movement of pixel content associated with the first image set and the movement of pixel content associated with the second image set (see Figure 7, element 704 and refer for example to paragraphs [0034], [0038], [0039] and [0050]).


Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo, Cleveland, Medioni, Socek, Krishna and Klimer all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 10, 2021